Case 1:20-cv-00170-LMB-JFA Document 35 Filed 08/06/20 Page 1 of 3 PageID# 168



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 MUNA AL-SUYID,eLaL                                   )
                                                      )
                Plaintiffs,                           )
                                                      )
        V.                                            )        l:20-cv-170(LMB/JFA)
                                                      )
 KHALIFA HIFTER. at al.                               )
                                                      )
                Defendant.                            )

                                              ORDER


       In this civil action, Libyan citizens ("plaintiffs") allege, among other things, that

defendants Khalifa Hifter and his sons Khalid Hifter and Saddam Hifter (collectively,

"defendants") violated the Torture Victim Protection Act("TVPA").' On May 5,2020, plaintiffs

obtained an entry of default as to defendants due to their failure to timely respond to the

Complaint.[Dkt. 25]. On May 22,2020 and June 17, 2020, respectively, plaintiffs filed a Motion

for Default Judgment against defendants, and the assigned magistrate judge issued a Report and

Recommendation which recommended that plaintiffs' Motion for Default Judgment be granted.

[Dkt. 27,31].

       On July 31,2020, by a letter, counsel for Khalifa Hifter informed the Court that Khalifa

Hifter "did not receive" the Complaint and "was previously unaware" ofthis action, but "is now

aware" ofthis action and wishes to "respond substantively and procedurally" to the Complaint.

Counsel also indicated that Khalifa Hifter "may seek ... to consolidate" this action with a related




• All three defendants are located in Libya but appear to own property in Virginia. Plaintiffs
claim to have served process on defendants under Virginia law by posting the Complaint and
summonses at the main entrance of defendants' last known Virginia residence.           Va. Code
Ann.§ 8.01-296(2)(b).
Case 1:20-cv-00170-LMB-JFA Document 35 Filed 08/06/20 Page 2 of 3 PageID# 169
Case 1:20-cv-00170-LMB-JFA Document 35 Filed 08/06/20 Page 3 of 3 PageID# 170
